STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


In re: D.H. & A.M.
                                                                                       FILED
                                                                                  November 23, 2015
                                                                                  RORY L. PERRY II, CLERK
No. 15-0686 (Webster County 14-JA-15 & 14-JA-16)                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA



                               MEMORANDUM DECISION
        Petitioner Mother A.G., by counsel Daniel R. Grindo, appeals the Circuit Court of
Webster County’s June 17, 2015, order terminating her parental rights to two-year-old D.H. and
four-year-old A.M. The West Virginia Department of Health and Human Resources (“DHHR”),
by counsel S.L. Evans, filed its response in support of the circuit court’s order. The guardian ad
litem (“guardian”), Christopher Moffatt, also filed a response on behalf of the children in support
of the circuit court’s order.1 On appeal, petitioner alleges that the circuit court erred in
terminating her parental rights.2

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       In April of 2014, the DHHR received a referral that the West Virginia State Police were
dispatched to petitioner’s residence to investigate a referral that petitioner was operating a
methamphetamine lab while the children were present and that she was in possession of several
precursors to the manufacturing of methamphetamine. After obtaining consent to search the

       1
          The guardian’s response to this Court fails to include a section regarding the status of the
child. This information is of the utmost importance to this Court. The guardian’s response also
fails to cite to the record on appeal or any legal authority. We refer the guardian to Rules 10(c),
10(d), 10(e), and 11(j) of the Rules of Appellate Procedure, which require briefs in abuse and
neglect appeals to contain a section on the status of the children and require all respondents’
briefs and summary responses to clearly exhibit appropriate citations to the record on appeal and
legal authority upon which they rely. We decline to employ its use in this matter, but we caution
the guardian that Rule 10(j) provides for the imposition of sanctions where a party’s brief does
not comport with the Rules.
       2
         We note that West Virginia Code §§ 49-1-1 through 49-11-10 were repealed and
recodified during the 2015 Regular Session of the West Virginia Legislature. The new
enactment, West Virginia Code §§ 49-1-101 through 49-7-304, has minor stylistic changes and
became effective ninety days after the February 19, 2015, approval date. In this memorandum
decision, we apply the statutes as they existed during the pendency of the proceedings below.
                                                  1


residence, law enforcement discovered several precursors to the manufacturing of
methamphetamine, various pharmaceuticals, scales, marijuana paraphernalia, two bottles
consistent with an inactive methamphetamine lab, and one bottle consistent with an active
methamphetamine lab. Petitioner admitted to law enforcement that she was aware that
methamphetamine was being manufactured in a camper beside her residence and that
methamphetamine precursors were found in her master bedroom. Petitioner was arrested and
transported to the regional jail. Thereafter, the DHHR filed an abuse and neglect petition based
on the above-mentioned referral. In May of 2014, petitioner stipulated to the abuse and neglect
as set forth in the petition. Petitioner also admitted that she would test positive for alcohol and
hydrocodone, and that she used methamphetamine three weeks ago. The circuit court then
granted petitioner a post-adjudicatory improvement period. As terms and conditions of her
improvement period, the circuit court directed petitioner to undergo a substance abuse
evaluation, remain drug and alcohol free, submit to random drug and alcohol tests, and establish
a fit and suitable home. In January of 2015, the circuit court granted petitioner a three-month
extension of her post-adjudicatory improvement period.

        In February of 2015, the circuit court sentenced petitioner to a term of incarceration of
two to ten years upon her conviction of operating a clandestine methamphetamine lab. The
circuit court then held a dispositional hearing in April of 2015, and heard testimony from
petitioner, petitioner’s case worker, and others. The circuit court found that petitioner failed to
comply with the terms of her improvement period prior to her incarceration. Ultimately, the
circuit court terminated petitioner’s parental rights.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). On appeal, petitioner does not
cite to a single case in support of her arguments and only makes three broad references to West
Virginia Code § 49-4-604 in arguing that the circuit court erred in terminating her parental rights.
In two short paragraphs of argument, petitioner does not cite to any legal authority to support her
assignments of error. This is in direct contradiction to this Court’s Rules of Appellate Procedure
and specific directions issued by administrative order.



                                                 2


       Specifically, Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure requires
that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on .
       . . [and] must contain appropriate and specific citations to the record on appeal[.]
       The Court may disregard errors that are not adequately supported by specific
       references to the record on appeal.

(emphasis added). Additionally, in an Administrative Order entered December 10, 2012, Re:
Filings That Do Not Comply With the Rules of Appellate Procedure, then-Chief Justice Menis E.
Ketchum specifically noted in paragraph two that “[b]riefs that lack citation of authority [or] fail
to structure an argument applying applicable law” are not in compliance with this Court’s rules.
Further, “[b]riefs with arguments that do not contain a citation to legal authority to support the
argument presented and do not ‘contain appropriate and specific citations to the . . . record on
appeal . . .’ as required by rule 10(c)(7)” are not in compliance with this Court’s rules. Here,
petitioner’s brief is inadequate as it fails to comply with the administrative order and the West
Virginia Rules of Appellate Procedure. While it does contain three specific citations to the record
on appeal, it is lacking in citations to applicable authority and fails to contain even a standard of
review. Thus, petitioner’s assignments of error were not properly developed on appeal. However,
despite petitioner’s failure to preserve these issues for appeal, the Court has reviewed the record
in this matter and determined that the circuit court committed no error in regard to petitioner’s
assignments of error.

       For the foregoing reasons, we find no error in the decision of the circuit court and its June
17, 2015, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: November 23, 2015


CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 3